DETAILED ACTION
This action is in response to the Applicant Response filed 04 January 2021 for application 15/433,030 filed 15 February 2017.
Claims 1, 4, 8-12, 15-19 are currently amended.
Claims 1-21 are pending.
Claims 1-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-21 are objected to because of the following informalities:
Claim 1, line 10, based on temporal changes should, for consistency, read “based on one or more temporal changes”
Claim 8, line 114, based on temporal changes should, for consistency, read “based on one or more temporal changes”
Claim 15, line 11, based on temporal changes should, for consistency, read “based on one or more temporal changes”
Claims 2-7, 9-14, 16-21 are objected to due to their dependence, either directly or indirectly on claims 1, 8, 15
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Qiong (US 2011/0264511 A1 - Online Serving Threshold and Delivery Policy Adjustment, hereinafter referred to as "Zhang") in view of Greenwood, Nigel John Conrad (US 2017/0147722 A1 – A System and Method for Modelling System Behavior, hereinafter referred to as “Greenwood”) and further in view of Brewer et al. (US 2018/0060736 A1 – Systems and Methods for Recommending Content Items, hereinafter referred to as “Brewer”).

Regarding claim 1 (Currently Amended), Zhang teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network (Zhang, ¶¶0014-0017 – teaches a computer having a processor, storage and a network for implementing the  for generating an updated model related to advertisement selection (Zhang, ¶0001 – teaches using a machine learning model for advertisement selection; see also Zhang, ¶0041 – teaches real-time model updating), the method comprising: 
obtaining a request for updating a model to be utilized for selecting an advertisement (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be updated); 
wherein the model is pre-selected based on a performance metric related to advertisement selection (Zhang, ¶¶0021-0022 – teaches selecting a model for serving of online advertisements based on an anticipated click through rate [performance metric]); 
repeating the steps of generating, creating, and selecting until a predetermined condition is met (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be updated if time remains in the pertinent online period [predetermined condition]; Zhang, ¶0039 – teaches returning back to monitoring after updating [repeating]; see also FIG. 5 – shows flow chart of iterative updating); and 
updating the model with the latest selected candidate model when the predetermined condition is met (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be updated if time remains in the pertinent online period [predetermined condition]; Zhang, ¶0039 – teaches returning back to monitoring after updating [repeating]; see also FIG. 5 – shows flow chart of iterative updating).
However, Zhang does not explicitly teach generating a plurality of copies of the model; creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on temporal changes 
Greenwood teaches
generating a plurality of copies of the model (Greenwood, ¶0330 – teaches generating a plurality of model units which include parameters and at least part of the model [At least part of the model means that each model unit can include the model and is therefore a copy of the model with its own parameters]; see also Greenwood, Fig. 1A);
creating, for each of the plurality of copies, a candidate model (Greenwood, ¶0330 – teaches generating a plurality of model units which include parameters and at least part of the model [At least part of the model means that each model unit can include the model and is therefore a copy of the model with its own parameters]) by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models (Greenwood, ¶0330 – teaches that the model parameters can include coefficients derived from quantifies system data, state variables representing rapidly changing attributes, control variables representing attributes that can be controlled or parameters values representing slowly changing or constant attributes of the system [The parameters used to control attributes of system are hyper parameters. While Greenwood does not explicitly teach scale factors, setting hyper parameters based on rapidly changing attributes, slowly changing attributes and/or constant attributes of the system could be interpreted as a scale factor.]; see also Greenwood, Fig. 1A); 
selecting one of the plurality of candidate models based on the performance metric (Greenwood, ¶0336 – teaches selecting any combination of model units [which can include a single model unit] using the fitness value [performance metric] of each model unit; see also Greenwood, Fig. 1A); and
updating the model with the latest selected candidate model when the predetermined condition is met (Greenwood, ¶0336 – teaches selecting the model based on the fitness score which best 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang with the teachings of Greenwood in order to develop a system which accurately predicts system behavior and can determine effective control strategies to better control behavior of the system in the field of updating predictive models to better model the behavior of the system (Greenwood, ¶1469 – “Accordingly, it will be appreciated that the above described approach not only accurately predicts system behaviour, but more importantly can also determine effective control strategies allowing system behaviour to be controlled.”).
While Zhang in view of Greenwood teaches creating candidate models by modifying hyper parameters, Zhang in view of Greenwood does not explicitly teach that the modified hyper parameters are based on scale factors; wherein the one or more scale factors are determined based on temporal changes related to advertisement selection.
Brewer teaches creating ... a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors ... (Brewer, ¶0037 – teaches trending the weights to zero by multiplying each weight by some factor each time the weight is updated; Brewer, ¶0037 – adjusting weight by larger predetermined amounts if the weight change is in the same direction and smaller predetermined amounts if the change is in a different direction), wherein the one or more scale factors are determined based on temporal changes related to advertisement selection (Brewer, ¶0037 – teaches trending the weights to zero by multiplying each weight by some factor each time [temporal change] the weight is updated; Brewer, ¶0037 – adjusting weight by larger predetermined amounts if the weight change is in the same direction and smaller predetermined 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang in view of Greenwood with the teachings of Brewer in order to increase to likelihood of providing more content items of high interest to the user in the field of updating predictive models, including advertisement related models, as in the case of Zhang and Brewer (Brewer, ¶0003 – “The growing size of social networks can also pose problems with respect to the goal of providing content items of high interest to the user. As available content grows in amount, in theory, the likelihood of finding more content items of high interest to the user should increase.”).

Regarding claim 4 (Currently Amended), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above. Brewer further teaches wherein modifying the value of the one or more hyper parameters comprises: 
monitoring the one or more temporal changes related to the model (Brewer, ¶0037 – teaches monitoring the model updating and adjusting parameters each time [temporal] the model is updated); and 
generating one or more perturbed values of the one or more hyper parameters based on the one or more scale factors (Brewer, ¶0037 – teaches trending the weights to zero by multiplying each weight by some factor each time the weight is updated; Brewer, ¶0037 – adjusting weight by larger predetermined amounts if the weight change is in the same direction and smaller predetermined amounts if the change is in a different direction).


Regarding claim 5 (Previously Presented), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above.
Zhang further teaches 
obtaining ad related data online in real time (Zhang, ¶0034 – teaches dynamic real-time monitoring of advertisement-relating information, such as category-specific advertisement performance and inventory distribution information); 
parsing the ad related data according to a timer (Zhang, ¶0034 – teaches monitoring data assuming time remains in the pertinent online period; Zhang, ¶0034 – teaches that advertisement-relevant information can include other types of information that may affect advertisement performance such as time-based [timer] or news-based developments; see also Zhang, ¶0042); 
sub-sampling the ad related data (Zhang, ¶0043 – teaches sub-sampling the ad data for things such as celebrity deaths, shopping activities, weather); 
extracting relevant information from the ad related data based on the model (Zhang, ¶0044 – teaches extracting data such as inventory or inventory distribution from specific categories); 
determining, in the relevant information, features related to advertisements and users for whom an advertisement is to be selected, to generate processed training data (Zhang, ¶0045 – teaches deriving various metrics, such as type and number of events affecting a specific category, number of users affected, etc. and using the data to determine serving threshold and delivery policy adjustments); and 
calculating, based on the processed training data, a value for the performance metric for each of the plurality of candidate models (Greenwood, ¶0334 – teaches calculating a fitness value [performance metric] based on how closely the solution trajectory tracks, follows, or converges to the actual system behavior), wherein selecting the one of the plurality of candidate models is based on the value for the performance metric for each of the plurality of candidate models (Greenwood, ¶0336 – teaches selecting any combination of model units [which can include a single model unit] using the fitness value [performance metric] of each model unit).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Greenwood and Brewer for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Previously Presented), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above. Zhang further teaches wherein the model is updated online and has been pre-trained offline to determine an initial value of the one or more hyper parameters (Zhang, ¶¶0018-0019 – teaches determining a set of initial serving thresholds and delivery policies [parameters]; Zhang, ¶0020-0021 – teaches adjusting servings thresholds and delivery policies during an online period which are used by the model; Zhang, ¶0021 – teaches the model is pre-trained offline [pre-training offline means setting initial hyper parameters]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Greenwood and Brewer for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Previously Presented), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above. Zhang further teaches wherein the updated model is to be utilized for at least one of: 
predicting a probability of click-through rate for an advertisement; 
predicting a probability of ad conversion rate for an advertisement; 
predicting a total ad revenue for an advertisement; or 
predicting user experience for an advertisement (Zhang, ¶0041 – teaches using the model to determine a score that represents predicted click through rate for the user in connection with a particular behavioral targeting category).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Greenwood and Brewer for the same reasons as disclosed in claim 1 above.

Regarding claim 8 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 11 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 4.

Regarding claim 12 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 5.

Regarding claim 13 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 6.

Regarding claim 14 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 7.

Regarding claim 15 (Currently Amended), it is the machine-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 18 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 4.

Regarding claim 19 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 5.

Regarding claim 20 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 6.

Regarding claim 21 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood and further in view of Brewer for the reasons set forth in the rejection of claim 7.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Greenwood, further in view of Brewer and further in view of Breckenridge et al. (US 2012/0191631 A1 – Dynamic Predictive Modeling Platform, hereinafter referred to as “Breckenridge”).

Regarding claim 2 (Original), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above. However, Zhang in view of Greenwood and further in view of Brewer does not explicitly teach detecting a divergence of the model when performing the steps of generating, creating, and selecting; tracking back to a latest cycle of generating, creating, and selecting when the model did not diverge; and continuing the steps of generating, creating, and selecting from the latest cycle.
Breckenridge teaches 
detecting a divergence of the model when performing the steps of generating, creating, and selecting (Breckenridge, ¶0066 - teaches measuring effectiveness of a newly updated model and determining if the newly updated model is more effective or less effective [divergence]); 
tracking back to a latest cycle of generating, creating, and selecting when the model did not diverge (Breckenridge, ¶0066 – teaches discarding a less effective retrained model and using the previous model, instead of using the newly retrained model); and 
continuing the steps of generating, creating, and selecting from the latest cycle (Breckenridge, ¶0063 – teaches automatically updating the model when new training data is received; see also 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang in view of Greenwood and further in view of Brewer with the teachings of Breckenridge in order to develop more effective updated models while avoiding models that produce erroneous outputs in the field of updating predictive models, including updating multiple models in parallel, as in the case of Greenwood and Breckenridge (Breckenridge, ¶0010 – “The client computing system can incrementally provide new training data and be provided access to the most effective trained predictive model available at a given time, based on the training data provided by the client computing system as of that given time. An updateable trained predictive model that gives an erroneous predictive output can be easily and quickly corrected, for example, by providing the correct output as an update training sample upon detecting the error in output.”).

Regarding claim 9 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood, further in view of Brewer and further in view of Breckenridge for the reasons set forth in the rejection of claim 2.

Regarding claim 16 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood, further in view of Brewer and further in view of Breckenridge for the reasons set forth in the rejection of claim 2.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Greenwood, further in view of Brewer and further in view of Lee et al. (US 2017/0098236 A1 – Exploration of Real-Time Advertising Decisions, hereinafter referred to as “Lee”)
Regarding claim 3 (Previously Presented), Zhang in view of Greenwood and further in view of Brewer teaches all of the limitations of the method of claim 1 as noted above. However, Zhang in view of Greenwood and further in view of Brewer does not explicitly teach detecting a convergence of the model when performing the steps of generating, creating, and selecting; generating an anchor set of hyper parameters that are known to cause the convergence of the model; and storing the anchor set for future model update.
Lee teaches 
detecting a convergence of the model when performing the steps of generating, creating, and selecting (Lee, ¶¶0098-0099 – teaches iterative updating a model until a convergence criterion is satisfied); 
generating an anchor set of hyper parameters that are known to cause the convergence of the model (Lee, ¶0099 – teaches that once convergence is met, setting the current iteration of the model parameter set as a final model parameter set and passing the final set to the model parameter selection module); and 
storing the anchor set for future model update (Lee, ¶¶0099-0100 – teaches using the final model parameter set as part of the bidding decision system which is then used to update the training data; see also Lee, ¶0098 – teaches storing the training data set in a training data database).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang in view of Greenwood and further in view of Brewer with the teachings of Lee in order to provide more effective response predictions and create more competitive campaigns more quickly in the field of updating predictive models, including advertisement related models, as in the case of Zhang, Brewer and Lee (Lee, ¶0005 – “The resolution of these technical issues can benefit advertisers in providing more effective response prediction and enhanced implementation 

Regarding claim 10 (Currently Amended), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood, further in view of Brewer and further in view of Lee for the reasons set forth in the rejection of claim 3.

Regarding claim 17 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Greenwood, further in view of Brewer and further in view of Lee for the reasons set forth in the rejection of claim 3.

Response to Arguments
Applicant’s arguments regarding the objections to the claims noted in the previous office action (dated 10/01/2020) have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments to the claims, new claim objections have arisen as note above.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 8-14 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(a) rejections of claims 8-14 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 8-14 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 8-14 have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-21 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on temporal changes related to advertisement selection. Specifically, applicant argues that Brewer does not teach determining scale factors based on temporal changes related to advertisement selection.
First, Examiner notes that this limitation starts by stating “creating ... a candidate model.” In the field of machine learning, it is well understood that creation of a model involves selecting a model type and setting various initial parameters. Once the parameters are set, the model/parameters must further be trained as part of the creation process. For the recited claim limitation, this training includes modifying a value of one or more hyper parameters based on one or more scale factors. As noted in Brewer, creation of the model uses various techniques to improve the rate of model convergence, for example, a momentum based approach for changing weights. As an example, Brewer teaches if a weight was last updated in the same direction as the current update, then larger changes to the weight are 
Additionally, while not specifically argues by applicant, Greenwood teaches creating a plurality of copies of a model where the model parameters include state variables representing rapidly changing attributes, control variables representing attributes that can be controlled or parameters values representing slowly changing or constant attributes of the system (Greenwood, ¶0330), selecting a candidate model using a fitness value for the model (Greenwood, ¶0336), and updating the model based on the selected candidate model (Greenwood, ¶¶¶0336-0337, Fig. 1A). Moreover, Zhang teaches monitoring and determining that the parameters/model should be updated if time remains in the pertinent online period (Zhang, ¶¶0034-0035) and returning back to monitoring after updating (Zhang, ¶0039). Therefore, the cited reference do in fact teach creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on temporal changes related to advertisement selection.

Additionally, the rejections of claims 1, 8, 15 apply to all dependent claims which are dependent on claims 1, 8, 15, including claims 4-7, 11-14, 18-21 which are also rejected as unpatentable over Zhang in view of Greenwood and further in view of Brewer; claims 2, 9, 16 which are rejected as unpatentable over Zhang in view of Greenwood, further in view of Brewer and further in view of Breckenridge; and claims 3, 10, 17 which are rejected as unpatentable over Zhang in view of Greenwood, further in view of Brewer and further in view of Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125